          Case 2:17-cv-03038-SMB Document 72 Filed 01/30/19 Page 1 of 3



 1   Robert T Mills (Arizona Bar #018853)
     Sean A Woods (Arizona Bar #028930)
 2   Jordan C. Wolff (Arizona Bar #034110)
     MILLS + WOODS LAW, PLLC
 3
     5055 North 12th Street, Suite 101
 4   Phoenix, Arizona, 85014
     Telephone (480) 999-4556
 5   docket@millsandwoods.com
     Attorneys for Plaintiff
 6

 7                            IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE DISTRICT OF ARIZONA
 9
       Madison Alley Transportation & Logistics,   Case No. 2:17-cv-03038-SMB
10     Inc., a New York Corporation,
                                                               NOTICE
11                             Plaintiff,              OF SERVICE OF SEVENTH
                                                     SUPPLEMENTAL MANDATORY
12                      vs.                         INITIAL DISCOVERY RESPONSES
13     Western Truck Insurance Services, Inc., a
       California corporation, Robert Dion and Jane
14     Doe Dion, husband and wife, John Does and (Assigned to the Honorable Susan M.
       Jane Does I-X, ABC Partnerships I-X, ABC Brnovich)
15     Limited Liability Companies I-X, and XYZ
       Corporations I-X,
16
                               Defendants.
17

18
            PLEASE TAKE NOTICE that on January 30, 2019, Plaintiff served its Seventh
19
     Supplemental Mandatory Initial Discovery Pilot Response on all counsel via US mail or
20
     electronic mail.
21

22
            RESPECTFULLY SUBMITTED this 30th day of January 2019.
23

24

25
     Case 2:17-cv-03038-SMB Document 72 Filed 01/30/19 Page 2 of 3



 1                                 MILLS +WOODS LAW, PLLC

 2
                                   By     /s/ Jordan C. Wolff
 3                                      Robert T. Mills
 4                                      Sean A. Woods
                                        Jordan C. Wolff
 5                                      5055 North 12th Street, Ste 101
                                        Phoenix, Arizona 85014
 6                                      Attorneys for Plaintiff

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                        2
          Case 2:17-cv-03038-SMB Document 72 Filed 01/30/19 Page 3 of 3



 1                                 CERTIFICATE OF SERVICE

 2
            I hereby certify that on January 30, 2019, I electronically transmitted the foregoing
 3
     document to the Clerk’s office using the Court’s CM/ECF Filing System and forwarded copies
 4   to the following parties via US mail or electronic mail:
 5
     Robert B. Zelms
 6   Nishan J. Wilde
     MANNING & KASS
 7   ELLROD, RAMIREZ, TRESTER LLP
     3636 North Central Avenue, 11th Floor
 8   Phoenix, Arizona 85012
     Attorneys for Defendants
 9

10
     By     /s/ Jordan C. Wolff
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                    3
